PER CURIAM.
Appellant, Desert Palace, Inc., sought to enforce a judgment in a Broward County circuit court which had been obtained in the United States District Court for the Southern District of Nevada. The trial court entered final summary judgment in favor of appellees on the basis that Florida law “precludes enforcement of gambling debts.” We reverse. See Boardwalk Regency Corp. v. Hornstein, 695 So.2d 471 (Fla. 4th DCA 1997) (holding that Florida courts are obligated by the Full Faith and Credit clause to recognize judgments which have been validly rendered in the courts of sister states, including those based on gambling debts). This cause is hereby'remanded for ’further proceedings, including the consideration of the remaining defenses raised by appellees.
REVERSED and REMANDED,
PARIENTE and STEVENSON, JJ., and MARRA, KENNETH A., Associate Judge, concur.